Citation Nr: 0321979	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected major depression with 
anxiety features, prior to October 4, 2002.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected major depression with anxiety 
features since October 4, 2002.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1994 to February 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in San 
Juan, Puerto Rico, that granted entitlement to service 
connection for major depression with anxiety features and 
assigned a 10 percent rating effective as of February 19, 
1995.  In June 1999, the veteran expressed disagreement with 
the assigned rating evaluation and in July 2000, he perfected 
a substantive appeal.

During the pendency of this appeal, by rating action dated in 
February 2003, the RO determined that the veteran's service-
connected major depression with anxiety features warranted an 
increased evaluation of 30 percent, effective as of October 
4, 2002.


FINDINGS OF FACT

1.  The major depression with anxiety features prior to 
October 4, 2002, was manifested by occupational and social 
impairment due to mild or transient symptoms.

2.  The major depression with anxiety features since October 
4, 2002, is manifested by occupational and social impairment 
due to moderate symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for major 


depression with anxiety features prior to October 4, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2002).

2.  The schedular criteria for an evaluation greater than 30 
percent for major 
depression with anxiety features since October 4, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the June 1998 and 
February 2003 rating decisions, the June 2000 Statement of 
the Case (SOC), and the March 2003 Supplemental Statement of 
the Case (SSOC).  He was specifically told about the 
requirements to establish a successful claim, and of the 
reasons that the evidence in his case was inadequate.  The 
veteran was further informed of which information and 
evidence he was to provide to VA and of which information and 
evidence VA would obtain on his behalf by means of a letter 
from the RO dated in November 2002.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available VA medical 
treatment records as set forth below.  There is no indication 
of relevant medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA psychiatric examinations 
in June 1995, February 1997, June 1998, October 1999, and 
December 2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected major depression with anxiety 
features is currently rated as 30 percent disabling pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).   Mood 
disorders, which include major depression, are rated under 
the criteria set forth in Diagnostic Code 9440.  Under this 
criteria, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 sets forth that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more thank slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

A GAF of 81 to 90 is defined as absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2002).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).



Major Depression With Anxiety Features Prior To October 4, 
2002

In a decision of the Board dated in May 1998, the veteran was 
awarded entitlement to service connection for major 
depressive disorder.  By rating action dated in June 1998, 
the RO implemented the decision of the Board and assigned a 
10 percent disability rating effective as of February 15, 
1995.  This assignment was based upon the competent medical 
evidence of record at that time.

A VA psychiatric examination report dated in June 1995, shows 
that the veteran had an appropriate affect, was not 
spontaneous, and expressed himself in a free, relevant, well 
organized and coherent manner.  There was no thought disorder 
or perceptive disorder.  He was well oriented and his memory 
was preserved.  Retention, recall, intellect, and sensorum 
were clear.  There were no suicidal ideations and judgment 
was not impaired.  The diagnosis was no specific mental 
disorder for an Axis I determination. 

A VA psychiatric examination dated in February 1997, showed 
that the veteran reported depression and difficulty sleeping.  
He also indicated experiencing a lack of energy.  He was said 
to have euthymic mood and full range of affect exhibited.  
His attention, concentration and memory were all good.  
Speech was clear and coherent.  There were no thought or 
perceptual disorders elicited.  He was not hallucinating and 
was neither suicidal nor homicidal.  His insight and judgment 
were good and he exhibited good impulse control.  There was 
no Axis I diagnosis.  He was noted to have an Axis II 
diagnosis of a personality disorder, not otherwise specified, 
with avoidant and dependent personality traits.  A GAF code 
of 90 was assigned.

The veteran testified at a personal hearing in October 1996, 
along with his personal psychiatrist.  His private treating 
psychiatrist testified that he felt the veteran's symptoms as 
reported in the service medical records should have been 
diagnosed as a major depressive disorder, and he disagreed 
with the diagnosis of a personality disorder in service.  The 
psychiatrist further indicated that his diagnosis of the 
veteran's current state was still that of major depressive 
disorder-specifically a continuation of the same episode that 
began in the military, and that he had initially treated the 
appellant in January 1996 and had begun prescribing 
medication in September 1996.

Because of differing medical opinions regarding the veteran's 
psychiatric problems in service and thereafter, the Board 
determined in December 1997 that a VA psychiatric specialist 
should review the claims folder for the purpose of 
determining the nature of his inservice psychiatric problems 
and whether he currently had an acquired psychiatric disorder 
that was related to service.  After analyzing the clinical 
findings in the claims file, a psychiatrist from a VA medical 
center furnished a medical opinion to the Board in January 
1998, in which he stated that the most likely diagnosis at 
the time of the veteran's discharge from service was major 
depressive disorder, single episode, and that his current 
symptoms constituted part of the same major depressive 
disorder that had begun in service.  The psychiatrist 
concluded that major depressive disorder was the correct 
diagnosis at the time of discharge and currently.

A VA examination report dated in October 1999, shows that the 
veteran reported that he could not sleep without the use of 
medications and that he would experience severe depression 
two to three times per week.  He added that he remained at 
home most of the time, that he disliked to socialize, and 
that he would only go out with his parents.  He reported 
being occupied in reading or watching television.  He 
described variation of appetite and sleep patterns.  He 
reported easily forgetting names and that his mother would 
supervise all of his activities.  Examination revealed that 
the veteran's mood was depressed, and his affect was 
constricted.  He exhibited oddness of behavior and 
appearance.  His attention was good, concentration was fair, 
memory was fair, and speech was clear and coherent.  He was 
not hallucinating, nor was he suicidal or homicidal.  His 
insight and judgment were fair and he exhibited good impulse 
control.  The diagnosis was major depression.  A GAF code of 
60 was assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher rating prior to October 2002.  The VA 
examinations conducted in June 1998 and October 1999 found no 
evidence of a diagnosable psychiatric disorder.  A GAF of 90 
was assigned in October 1999, which is indicative of absent 
or minimal symptoms with good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, and no 
more than everyday problems or concerns.  The Board finds 
that the competent medical evidence of record during the 
period at issue to be the most probative, as it was based 
upon review of the entire claims folder and detailed 
examinations of the veteran.  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The veteran has not demonstrated that prior to October 4, 
2002, his symptoms were manifested by at the very least 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  To the contrary, the 
evidence rules out most of these kinds of symptoms.  

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).   

Thus, the veteran's symptomatology does not show symptoms of 
the severity and persistence to warrant a 30 percent rating.  
The preponderance of the evidence is against the assignment 
of a 30 percent evaluation prior to October 4, 2002.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2002).  A 50, 
70 or 100 percent disability evaluation under this diagnostic 
code would require an even more severe degree of impairment, 
which has not been shown by the record.


Major Depression With Anxiety Features Since October 4, 2002

A VA examination report dated in December 2002, shows that 
the veteran reported that in the preceding year, he had been 
feeling sad and depressed, with irritability and loss of 
interest for daily living activities.  He reported loss of 
energy, an inability to feel pleasure in daily tasks, loss of 
interest in sex, and an inability to concentrate.  He added 
that he experienced anxiety, restlessness, and increased 
tension.  Mental status examination revealed that he was 
spontaneous and able to establish contact with the examiner.  
He was alert, aware of the interview situation, and in 
contact with reality.  There was no evidence of psychomotor 
retardation or agitation.  There were no tics, tremors, or 
abnormal involuntary movements.  His thought process was 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech.  There was no 
evidence of hallucinations, phobias, obsessions, or suicidal 
ideas.  His mood was depressed and affect was constricted and 
appropriate.  He was oriented in person, place, and time.  
His memory for recent, remote, and immediate events was 
intact.  His abstraction capacity was normal, judgment was 
good, and insight was adequate.  The diagnosis was moderate 
recurrent major depressive disorder.  The GAF code was 60.

In examining the evidence of record subsequent to October 4, 
2002, the Board concludes that the findings do not 
approximate the criteria for the assignment of a higher 
rating.  The VA examinations conducted in December 2002 set 
forth that the veteran's disability was manifested by 
moderate recurrent major depressive disorder.  A GAF of 60 
was assigned which is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The Board finds the VA examination report 
conducted in December 2002 to be the most probative, as it 
was based upon review of the entire claims folder and 
detailed examinations of the veteran.  As indicated above, 
factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean, 13 
Vet. App. at 448-9.

The veteran has not demonstrated that his symptoms are 
currently manifested by  occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  To the contrary, the evidence rules 
out most of these kinds of symptoms.  

The veteran's statements as to the severity of his symptoms 
have been considered, however, the greater probative weight 
is placed on the clinical findings of the skilled, unbiased 
professionals.  See Cartright, 2 Vet. App. at 25.

Thus, the veteran's symptomatology is not of such severity 
and persistence to warrant a 50 percent rating.  The 
preponderance of the evidence is against the assignment of a 
50 percent evaluation since October 4, 2002.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9440 (2002).  A 70 or 100 
percent disability evaluation under this diagnostic code 
would require an even more severe degree of impairment, which 
has not been shown by the record.

Given the record as described above, the Board finds that 
there is no basis for awarding an increased disability 
evaluation.  For the reasons set out above, the preponderance 
of the evidence is against the claims for greater disability 
evaluations.  As the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected major depression with anxiety 
features, prior to October 4, 2002, is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected major depression with anxiety features 
since October 4, 2002, is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

